EXHIBIT ANNUAL INFORMATION FORM FOR THE YEAR ENDED DECEMBER 31, 2008 March 17, TABLE OF CONTENTS GLOSSARY OF TERMS 1 Conventions 4 Abbreviations 4 Conversion 4 SPECIAL NOTE REGARDING FORWARD LOOKING STATEMENTS 5 PRESENTATION OF OIL AND GAS RESERVES AND PRODUCTION INFORMATION 6 NON-GAAP MEASURES 6 VERMILION ENERGY TRUST 7 General 7 Organizational Structure of the Trust 7 Summary Description of the Business 8 History of Vermilion 9 NARRATIVE DESCRIPTION OF THE BUSINESS 10 Stated Business Objectives 10 Description of Properties 10 STATEMENT OF RESERVES DATA AND OTHER OIL AND GAS INFORMATION 11 Reserves and Future Net Revenue 11 Reconciliations of Changes in Reserves 15 Undeveloped Reserves 16 Timing of Initial Undeveloped Reserves Assignment 16 Future Development Costs 17 Oil and Gas Properties and Wells 18 Costs Incurred 18 Exploration and Development Activities 19 Properties with No Attributed Reserves 20 Abandonment and Reclamation Costs 20 Tax Information 21 Production Estimates 22 Production History 22 Marketing 24 ADDITIONAL INFORMATION RESPECTING VERMILION ENERGY TRUST 24 Trust Units 24 Special Voting Rights 24 Unitholders' Limited Liability 25 Issuance of Trust Units 25 Cash Distributions 25 Redemption Right 26 Non-Resident Unitholders 26 Meetings of Unitholders 27 Trustee 27 Delegation of Authority, Administration and Trust Governance 27 Amendments to the Trust Indenture 28 Takeover Bid 28 Termination of the Trust 28 Reporting to Unitholders 28 Distribution Reinvestment Plan 29 Unitholder Rights Plan 29 ADDITIONAL INFORMATION RESPECTING VERMILION RESOURCES LTD. 33 Management of Vermilion 33 - ii - AUDIT COMMITTEE MATTERS 35 Audit Committee Charter 35 Composition of the Audit Committee 35 External Audit Service Fees 36 Vermilion Share Capital 36 Voting and Exchange Trust Agreement 40 Support Agreement 41 Notes 42 Royalty Agreement 43 MARKET FOR PRICE RANGE AND TRADING VOLUME OF SECURITIES 43 CONFLICTS OF INTEREST 44 INTEREST OF MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS 44 LEGAL PROCEEDINGS 44 MATERIAL CONTRACTS 44 INTERESTS OF EXPERTS 44 TRANSFER AGENT AND REGISTRAR 44 RISK FACTORS 44 Reserve Estimates 44 Volatility of Oil and Natural Gas Prices 45 Changes in Legislation 45 Competition 45 Operational Matters 46 Environmental Concerns 46 Kyoto Protocol 46 Debt Service 46 Delay in Cash Distributions 47 Taxation 47 Changes in Income Tax Laws 47 Depletion of Reserves 47 Net Asset Value 47 Return of Capital 48 Nature of Trust Units 48 Unitholders Limited Liability 48 Statutory Remedies 48 Variations in Interest Rates and Foreign Exchange Rates 49 Mutual Fund Trust Status 49 Increase in Operating Costs or Decline in Production Level 49 Acquisition Assumptions 49 Additional Financing 49 Potential Conflicts of Interest 49 GAAP Adjustments 50 Market Accessibility 50 ADDITIONAL INFORMATION 50 SCHEDULE "A" REPORT ON RESERVES DATA BY INDEPENDENT QUALIFIED RESERVES EVALUATOR OR AUDITOR (FORM 51-101F2) 51 SCHEDULE "B" REPORT OF MANAGEMENT AND DIRECTORS ON OIL AND GAS DISCLOSURE (FORM51-101F3) 52 SCHEDULE "C" AUDIT COMMITTEE TERMS OF REFERENCE 53 - iii - GLOSSARY OF TERMS The following are defined terms used in this Annual Information Form: "ABCA" means the Business Corporations Act (Alberta), R.S.A. 2000, c. B-9, as amended, including the regulations promulgated thereunder; “AGCA” means Alberta Gas Cost Allowance; "affiliate" when used to indicate a relationship with a person or company, has the same meaning as set forth in the Securities Act (Alberta); "Arrangement"means the plan of arrangement under the ABCA involving the Trust, Vermilion Resources Ltd., Clear Energy Inc. and Vermilion Acquisition Ltd., which was completed on January 22, 2003; "board of directors" or "board" means the board of directors of Vermilion; "control" means, with respect to control of a body corporate by a person, the holding (other than by way of security) by or for the benefit of that person of securities of that body corporate to which are attached more than 50% of the votes that may be cast to elect directors of the body corporate (whether or not securities of any other class or classes shall or might be entitled to vote upon the happening of any event or contingency) provided that such votes, if exercised, are sufficient to elect a majority of the board of directors of the body corporate; "Current Market Price of a Trust Unit" means, in respect of a Trust Unit on any date, the weighted average trading price of the Trust Units on the TSX on that date and the nine trading days preceding that date, or, if the Trust Units are not then listed on the TSX, on such other stock exchange or automated quotation system on which the Trust Units are listed or quoted, as the case may be, as may be selected by the board of directors of Vermilion for such purpose; provided, however, that if in the opinion of the board of directors of Vermilion the public distribution or trading activity of Trust Units for that period does not result in a weighted average trading price which reflects the fair market value of a Trust Unit, then the Current Market Price of a Trust Unit shall be determined by the board of directors of Vermilion, in good faith and in its sole discretion, and provided further that any such selection, opinion or determination by such board of directors shall be conclusive and binding and for the purposes of this definition, the weighted average trading price shall be determined by dividing (a)the aggregate dollar trading value of all Trust Units sold on the TSX (or other stock exchange or automated quotation system, if applicable) over the applicable ten trading days by (b)the total number of Trust Units sold on such stock exchange or system during such period; "Distributable Cash" means all amounts available for distribution during any applicable period to holders of Trust Units; "Distribution" means a distribution paid by the Trust in respect of the Trust Units, expressed as an amount per Trust Unit; "Distribution Payment Date" means any date that Distributable Cash is distributed to Unitholders, generally being the 15th day of the calendar month following any Distribution Record Date; "Distribution Record Date" means the last day of each calendar month or such other date as may be determined from time to time by the Trustee, except that December 31 shall in all cases be a Distribution Record Date; "DRIP Plan" means the Distribution Reinvestment Plan adopted by the Trust; "Exchangeable Shares" means the Series A exchangeable shares in the capital of Vermilion; "Exchangeable Share Provisions" means the rights, privileges, restrictions and conditions attaching to the Exchangeable Shares; 2008 Annual Information Form – Vermilion Energy Trust 1 "Exchange Ratio" means the exchange ratio used to determine the number of Trust Units a holder of Exchangeable Shares is entitled to receive upon an exchange of Exchangeable Shares which, in respect of each Exchangeable Share, was initially equal to one upon completion of the Arrangement, and shall be cumulatively adjusted thereafter by: (a)increasing the Exchange Ratio on each Distribution Payment Date by an amount, rounded to the nearest five (5)decimal places, equal to a fraction having as its numerator the product of the Exchange Ratio immediately prior to the applicable Distribution Payment Date and the Distribution, expressed as an amount per Trust Unit, paid on that Distribution Payment Date, and having as its denominator the Current Market Price of a Trust Unit on the last business day prior to that Distribution Payment Date; and (b)decreasing the Exchange Ratio on each record date for the payment of dividends to holders of Exchangeable Shares by Vermilion, if any, by an amount, rounded to the nearest five (5) decimal places, equal to a fraction having as its numerator the amount of the dividend payable to holders of Exchangeable Shares, expressed as an amount per Exchangeable Share, and having as its denominator the Current Market Price of a Trust Unit on the date that is the last business day prior to that dividend record date.The Exchange Ratio shall also be adjusted in the event of certain other reorganizations or distributions in respect of the Trust Units as necessary on an economic equivalency basis as further described in the Exchangeable Share Provisions; “GAAP” means Canadian Generally Accepted Accounting Principles; "GLJ" means GLJ Petroleum Consultants Ltd., independent petroleum engineering consultants of Calgary, Alberta; "GLJ Report" means the independent engineering evaluation of certain oil, NGL and natural gas interests of the Trust prepared by GLJ dated February 12, 2009 and effective December 31, 2008; "Income Tax Act" or "Tax Act" means the Income Tax Act (Canada), R.S.C. 1985, c. 1. (5th Supp.), as amended, including the regulations promulgated thereunder; "Insolvency Event" means the institution, by Vermilion, of any proceeding to be adjudicated to be a bankrupt or insolvent or to be wound up, or the consent of Vermilion to the institution of bankruptcy, dissolution, insolvency or winding-up proceedings against it, or the filing of a petition, answer or consent seeking dissolution or winding-up under any bankruptcy, insolvency or analogous laws, including without limitation the Companies Creditors' Arrangement Act (Canada) and the Bankruptcy and Insolvency Act (Canada), and the failure by Vermilion to contest in good faith any such proceedings commenced in respect of Vermilion within fifteen (15) days of becoming aware thereof, or the consent by Vermilion to the filing of any such petition or to the appointment of a receiver, or the making by Vermilion of a general assignment for the benefit of creditors, or the admission in writing by Vermilion of its inability to pay its debts generally as they become due, or Vermilion not being permitted, pursuant to solvency requirements of applicable law, to redeem any retracted Exchangeable Shares pursuant to the Exchangeable Share Provisions; "Meeting" means the annual and special meeting of Unitholders of the Trust to be held on May 8, 2009 (or, if adjourned, such other date on which the meeting is held); "Non-Resident" means (a)a person who is not a resident of Canada for the purposes of the Tax Act; or (b)a partnership that is not a Canadian partnership for the purposes of the Tax Act; "Notes" means the unsecured, subordinated notes issued by Vermilion under the Arrangement; "Partnership" means Vermilion Resources, the partners of which are Vermilion and its wholly-owned subsidiary 1209963 Alberta Ltd.; "Permitted Investments" means (a)obligations issued or guaranteed by the government of Canada or any province of Canada or any agency or instrumentality thereof, (b)term deposits, guaranteed investment certificates, certificates of deposit or bankers' acceptances of or guaranteed by any Canadian chartered bank or other financial institutions the short-term debt or deposits of which have been rated at least A or the equivalent by Standard & Poor's Corporation, Moody's Investors Service, Inc. or DBRS Limited, and (c)commercial paper rated at least A or the equivalentby DBRS Limited, in each case maturing within 180 days after the date of acquisition; "Pro Rata Share" of any particular amount in respect of a Unitholder at any time shall be the product obtained by multiplying the number of Trust Units that are owned by that Unitholder at that time by the quotient obtained when such a number is divided by the total number of all Trust Units that are issued and outstanding at that time; 2008 Annual Information Form – Vermilion Energy Trust 2 "Royalty" means the royalty granted under the Royalty Agreement commencing February1, 2003, entitling the Trust to approximately 99% of the net cash flow generated from the present and future oil and natural gas interests, rights and related tangibles of the Partnership after certain costs, expenditures and deductions; "Royalty Agreement" means the amended royalty agreement between the Partnership, Vermilion, 1209963 Alberta Ltd. and the Trust dated January22, 2003 providing for the creation of the Royalty; "Special Resolution" means a resolution proposed to be passed as a special resolution at a meeting of Unitholders and passed by the affirmative votes of the holders of not less than 66 2/3% of the Trust Units represented at the meeting and voted on a poll upon such resolution; "Special Voting Right" means the special voting right of the Trust, issued and certified under the Trust Indenture for the time being outstanding and entitled to the benefits and subject to the limitations set forth therein; "Subsequent Investment" means those investments which the Trust is permitted to make pursuant to the Trust Indenture; "Subsidiary" means, in relation to any person, any body corporate, partnership, joint venture, association or other entity of which more than 50% of the total voting power of shares or units of ownership or beneficial interest entitled to vote in the election of directors (or members of a comparable governing body) is owned or controlled, directly or indirectly, by such person; "Support Agreement" means the support agreement entered into between the Trust and Vermilion Acquisition Ltd. (prior to its amalgamation with Vermilion) on January16, 2003; "Trust" means Vermilion Energy Trust, a trust established under the laws of Alberta pursuant to the Trust Indenture; "Trustee" means Computershare Trust Company of Canada, the initial trustee of the Trust, or such other trustee, from time to time, of the Trust; "Trust Indenture" means the amended and restated trust indenture dated as of January15, 2003 between Computershare Trust Company of Canada and Vermilion; "Trust Subsidiary" means Vermilion Resources Ltd., 1209963 Alberta Ltd., 1209974 Alberta Ltd., Vermilion Rep S.A.S., Vermilion Resources (Partnership), Vermilion Oil & Gas Netherlands B.V. and Vermilion Oil & Gas Australia Pty Ltd.; "Trust Unit" or "Unit" means a unit of the Trust issued by the Trust; "Trust Unit Award Plan" means the Trust Unit Award Incentive Plan of the Trust; "TSX" means TSX Inc., carrying on business as the Toronto Stock Exchange; "Unitholder Rights Plan
